Exhibit 10.3

 

VOTING AGREEMENT TERMINATION AGREEMENT

 

THIS VOTING AGREEMENT TERMINATION AGREEMENT (this “Agreement”) is made and
entered into as of August 2, 2013, by and among STAG INDUSTRIAL, INC., a
Maryland corporation (the “Company”), STAG INDUSTRIAL OPERATING PARTNERSHIP,
L.P., a Delaware limited partnership (the “Operating Partnership”), GI STAG
INVESTCO, LLC, a Delaware limited liability company (“GISI”) and the undersigned
contributors.

 

RECITALS

 

A.                                    WHEREAS, the Company and the Operating
Partnership entered into a voting agreement (the “Voting Agreement”) dated
April 20, 2011, with GISI and the contributors signatories thereto (each a
“Contributor” and collectively, the “Contributors”), pursuant to which, subject
to certain conditions, GISI received the right to select up to two individuals
to be nominated to serve on the Board of Directors of the Company, the Company
agreed to cause such individuals to be nominated for election to the Board and
each Contributor agreed to vote such Contributor’s shares of common stock, par
value $0.01 per share, of the Company as described in the Voting Agreement;

 

B.                                    WHEREAS, two of the Contributors, STAG GI
Investments LLC and STAG Investments IV, LLC, dissolved and were terminated and
no longer exist; and

 

C.                                    WHEREAS, the Company, the Operating
Partnership, GISI and the remaining Contributors have agreed to terminate the
Voting Agreement, effective as of August 2, 2013, and desire to enter into this
Agreement to acknowledge the termination of the Voting Agreement;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.                                      Termination of Voting Agreement.

 

(a)                                 The Company, the Operating Partnership, GISI
and the undersigned Contributors confirm and agree that the Voting Agreement is
terminated and that no party has any further rights or obligations under the
Voting Agreement, effective as of August 2, 2013.

 

2.                                      Representations and Warranties of the
Company and the Operating Partnership.  The Company and the Operating
Partnership represent and warrant as follows:

 

(a)                                 The Company and the Operating Partnership
have full power and authority to make, enter into and carry out the terms of
this Agreement. This Agreement has been duly and validly executed and delivered
by the Company and the Operating Partnership and constitutes a valid and binding
agreement of the Company and the Operating Partnership enforceable against them
in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally and by
general principles of equity.

 

--------------------------------------------------------------------------------


 

(b)                                 The execution and delivery of this Agreement
and the performance by the Company and the Operating Partnership of their
agreements and obligations hereunder will not result in any breach or violation
of or be in conflict with or constitute a default under any term of any
agreement, judgment, injunction, order, decree, law, regulation or arrangement
to which the Company or the Operating Partnership is a party or by which they
(or any of their assets) is bound.

 

3.                                      Representations and Warranties of
Contributor.  Each undersigned Contributor severally and not jointly represents
as follows:

 

(a)                                 Contributor has full power and authority to
make, enter into and carry out the terms of this Agreement. This Agreement has
been duly and validly executed and delivered by Contributor and constitutes a
valid and binding agreement of Contributor enforceable against such Contributor
in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally and by
general principles of equity.

 

(b)                                 The execution and delivery of this Agreement
and the performance by Contributor of such Contributor’s agreements and
obligations hereunder will not result in any breach or violation of or be in
conflict with or constitute a default under any term of any agreement, judgment,
injunction, order, decree, law, regulation or arrangement to which Contributor
is a party or by which Contributor (or any of such Contributor’s assets) is
bound.

 

(c)                                  Contributor has not, directly or
indirectly, sold, transferred, assigned, granted, pledged, hypothecated or
otherwise disposed of any of claim or right under the Voting Agreement.

 

4.                                      Representations and Warranties of GISI. 
GISI represents and warrants as follows:

 

(a)                                 GISI has full power and authority to make,
enter into and carry out the terms of this Agreement. This Agreement has been
duly and validly executed and delivered by GISI and constitutes a valid and
binding agreement of GISI enforceable against GISI in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally and by general principles of equity.

 

(b)                                 The execution and delivery of this Agreement
and the performance by GISI of its agreements and obligations hereunder will not
result in any breach or violation of or be in conflict with or constitute a
default under any term of any agreement, judgment, injunction, order, decree,
law, regulation or arrangement to which GISI is a party or by which GISI (or any
of its assets) is bound.

 

(c)                                  GISI is an affiliate of GI Partners, LLC.

 

(d)                                 GISI has not, directly or indirectly, sold,
transferred, assigned, granted, pledged, hypothecated or otherwise disposed of
any of claim or right under the Voting Agreement.

 

2

--------------------------------------------------------------------------------


 

5.                                      Miscellaneous Provisions.

 

(a)                                 Amendments, Modifications and Waivers.  No
amendment, modification or waiver in respect of this Agreement shall be
effective against any party unless it shall be in writing and signed by such
party.

 

(b)                                 Entire Agreement.  This Agreement
constitutes the entire agreement among the parties to this Agreement and
supersede all other prior agreements and understandings, both written and oral,
between the parties with respect to the subject matter hereof.

 

(c)                                  Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York,
regardless of the laws that might otherwise govern under applicable principles
of conflicts of law thereof.

 

(d)                                 No Third Party Rights.  Nothing in this
Agreement, express or implied, is intended to or shall confer upon any person
(other than the parties hereto) any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

 

(e)                                  Cooperation.  Each of the parties hereto
agrees to cooperate fully with the other parties and to execute and deliver such
further documents, certificates, agreements and instruments and to take such
other actions as may be reasonably requested by another party to evidence or
reflect the transactions contemplated by this Agreement and to carry out the
intent and purpose of this Agreement.

 

(f)                                   Severability.  If any provision of this
Agreement is held invalid or unenforceable by any court of competent
jurisdiction, the other provisions of this Agreement will remain in full force
and effect. Any provision of this Agreement held invalid or unenforceable only
in part or degree will remain in full force and effect to the extent not held
invalid or unenforceable.

 

6.                                      Counterparts.  This Agreement may be
executed in several counterparts, each of which shall be deemed an original and
all of which shall constitute one and the same instrument, and shall become
effective when counterparts have been signed by each of the parties and
delivered to the other parties; it being understood that all parties need not
sign the same counterpart.

 

7.                                      Headings.  The headings contained in
this Agreement are for the convenience of reference only, shall not be deemed to
be a part of this Agreement and shall not be referred to in connection with the
construction or interpretation of this Agreement.

 

[Signatures on the Following Pages]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

COMPANY

 

 

 

STAG INDUSTRIAL, INC., a Maryland corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

OPERATING PARTNERSHIP

 

 

 

STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P., a Delaware limited partnership

 

 

 

 

By:     

STAG INDUSTRIAL GP, LLC, a Delaware limited liability company, its general
partner

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

GISI

 

 

 

GI STAG INVESTCO, LLC, a Delaware limited liability company

 

 

 

By: 

 

 

Name:

 

 

Title:

 

 

 

 

CONTRIBUTORS

 

 

 

STAG INVESTMENTS III, LLC

 

 

 

 

By:  

STAG MANAGER III, LLC, a Delaware limited liability company, its manager

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

NET LEASE AGGREGATION FUNDS, LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature Page to Voting Agreement Termination Agreement]

 

--------------------------------------------------------------------------------


 

 

INNOVATIVE PROMOTIONS LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

GREGORY W. SULLIVAN

 

 

 

 

 

ROSEVIEW CAPITAL PARTNERS LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

BSB STAG III, LLC

 

 

 

 

 

By: 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

STAG III EMPLOYEES, LLC

 

 

 

 

 

By: 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

NED STAG III RESIDUAL LLC

 

 

 

 

 

By: 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

BENJAMIN S. BUTCHER

 

 

[Signature Page to Voting Agreement Termination Agreement]

 

--------------------------------------------------------------------------------